Citation Nr: 0300080	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for the service 
connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
the service connected tinnitus.

3.  Entitlement to service connection for cancer of the 
neck claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel

INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This appeal arises from an August 2002 rating decision of 
the St. Louis, Missouri Regional Office (RO), which 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation, granted service 
connection for tinnitus and assigned a 10 percent 
evaluation and denied entitlement to service connection 
for cancer of the neck claimed as due to exposure to Agent 
Orange.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's tinnitus is manifested by complaints of 
a constant mild bilateral noise that sounds like insects 
for which the highest possible rating has been assigned.

3.  On VA audiology evaluation in July 2002, the veteran's 
bilateral sensorineural hearing loss was manifested by an 
average pure tone threshold, in decibels, at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz of 26 in the right ear and 21 
in the left ear.  Speech discrimination ability was 100 
percent in the right ear and 100 percent in the left ear.  

4.  The veteran has Level I hearing loss in the right ear 
and Level I hearing loss in the left ear.

5.  The veteran's service connected tinnitus and bilateral 
hearing loss have not resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular scheme.

6.  The veteran had active military service in the 
Republic of Vietnam during the Vietnam era; thus, he is 
presumed to have been exposed to herbicides.

7.  The veteran has not been diagnosed with any disorder 
that is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

8.  There is no competent medical evidence linking the 
veteran's cancer of the neck with his exposure to 
herbicide agents used in Vietnam.

9.  The veteran's cancer of the neck was first manifest 
many years after service and is unrelated to any disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, to include §§ 4.1, 
4.2, 4.7, Diagnostic Code 6260 (2002).

2.  The criteria for the assignment of a compensable 
evaluation for the service connected bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 
4.85, 4.86 Diagnostic Code 6100 (2002).

3.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2002).

4.  The veteran's cancer of the neck claimed as due to 
exposure to Agent Orange was not incurred in or aggravated 
during service, nor may cancer of the neck be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
2002 rating decision of the evidence needed to 
substantiate his claims.  He was provided an opportunity 
to submit such evidence.  In the October 2002 statement of 
the case, the RO notified the veteran of all regulations 
relating to his claims, informed him of the reasons for 
which it had denied his claims, and provided him 
additional opportunities to present evidence and argument 
in support of his claims.  In addition, the RO sent the 
veteran a VCAA compliance letter in April 2002 in which he 
was informed as to VA's duty to assist him in obtaining 
evidence for his claims, what the evidence must show to 
establish his claims, what had been done to assist the 
veteran with his claims, and what information or evidence 
that VA needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) 
in that the veteran was clearly notified of the evidence 
necessary to substantiate his claims (to include what 
evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All 
available private medical treatment records have been 
obtained.  The veteran has also been afforded a VA 
audiology examination and a VA cancer examination with an 
opinion as to the etiology of neck cancer.  In short, VA 
has fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Factual background

Service personnel records show that the veteran served in 
Vietnam from May 1966 to May 1967.

The service medical records to include the September 1967 
separation physical examination are silent regarding 
complaints, findings or diagnoses of cancer of the neck.

Private medical records from June 2000 show the partial 
removal of the parotid gland of the left neck area.  The 
veteran had self detected a nodule of the left parotid 
gland in early May 2000.  A needle biopsy revealed a low 
grade mucoepidermoid carcinoma.  A CT scan revealed a 2 
cm. low attenuation soft tissue mass of the left parotid.  
A left parotidectomy was performed in late June 2000.

In the veteran's September 2001 claim for service 
connection, it was alleged that the cancer of the left 
neck area was related to exposure to Agent Orange in 
service.

On the authorized VA audiological evaluation in July 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
40
40
LEFT
15
10
15
30
30

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the 
left ear.

On VA cancer examination in July 2002, the examiner noted 
that the veteran's claims folder was reviewed.  The 
veteran recounted having entered defoliated areas in 
Vietnam.  It was noted that the veteran had been diagnosed 
with left parotid gland cancer (low grade carcinoma) of 
the mucoepidermoid type in June 2000.  Partial surgical 
excision of the left parotid gland was performed.  
Examination revealed a surgical scar along the left side 
of the face just posterior to the left ramus of the 
mandible.  There was evidence of tissue loss in the area 
where a portion of the parotid gland was removed.  The 
surgical scar was exceptionally well blended and no severe 
scarring was evident.  No palpable lymphadenopathy of the 
neck was found.  The assessment was surgical residuals of 
left partial parotidectomy of the parotid gland status 
post mucoepidermoid cancer.  It was opined, based on the 
most recent medical literature and the medical record, 
that Agent Orange was not a causative factor in the 
veteran's cell type of cancer.


Higher evaluation for tinnitus

The veteran's claim for a higher rating arose following 
the assignment of an initial disability rating.  On an 
original claim, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court 
held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  As this case 
involves a rating assigned in connection with the original 
grant of service connection for tinnitus, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

Service connection for tinnitus has been established with 
a 10 percent evaluation under DC 6260.  It is the 
veteran's contention that a higher evaluation is 
warranted.

On VA audiologic examination in July 2002, the veteran 
reported that his tinnitus consisted of constant mild 
bilateral noise that sounded like insects.  A history of 
acoustic trauma in service has been established.

Under applicable criteria, persistent tinnitus as a 
symptom of acoustic trauma warrants a 10 percent rating.  
DC 6260.  The veteran's tinnitus, due to acoustic trauma 
in service, is currently rated as 10 percent disabling.  
As the 10 percent rating is the highest rating possible 
under DC 6260, there is no basis for the assignment of a 
higher schedular rating. 

Accordingly, the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent. The 
Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected tinnitus, 
but finds that at no time during the pendency of this 
claim has the service-connected disability warranted more 
than 10 percent evaluation.  See Fenderson, supra.


Higher evaluation for bilateral hearing loss

Service connection is in effect for bilateral hearing 
loss, assigned a noncompensable evaluation under the 
provisions of Diagnostic Code 6100 and §§ 4.85 through 
4.87 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.   

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86 and Diagnostic Code 6100.  It is observed 
that VA issued new regulations for evaluating impairment 
of auditory acuity which became effective June 10, 1999.  
62 Fed. Reg. 25,202-210 (May 11, 1999).  In this case, as 
the veteran's claim was filed after the June 10. 1999 
effective date, only the new regulations apply.  

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland 
CNC) together with the results of puretone audiometry 
tests.  38 C.F.R. § 4.85.  These results are then charted 
on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of 
speech discrimination loss and average puretone decibel 
loss are met.  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions 
of these tables, and finds that there has been no 
discernable change in them.  Further, we note that the 
revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are 
interpreted, but only describe in greater detail, how they 
are applied.

The current regulations provide that hearing tests will be 
conducted without hearing aids.  It addresses exceptional 
patterns of hearing loss, which are not shown to be 
present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.).  Accordingly, 
the new regulations have not changed the substantive 
criteria directly affecting the veteran's claim.  

During the pendency of this appeal, a VA audiological 
evaluation was obtained.  Based on the July 2002 VA 
audiometric examination findings, the scores compute to a 
Level I hearing loss in the right ear and a Level I 
hearing loss in the left ear which, in combination, 
warrants a noncompensable schedular evaluation for the 
degree of hearing impairment demonstrated.  Moreover, at 
no time during this appeal has the medical evidence 
supported the assignment of a compensable evaluation; 
therefore, there is no basis for the assignment of a 
staged rating under the Fenderson case.  Accordingly, the 
Board finds that the preponderance of the evidence is 
against the claim for a compensable evaluation for 
bilateral sensorineural hearing loss.


Extraschedular evaluation

The potential application of various provisions of Title 
38 of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that, in this case, the disability picture 
is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  In point of fact, 
the veteran has not been hospitalized for his tinnitus or 
hearing loss.  Moreover, while symptoms bother the 
veteran, there is no evidence that tinnitus or hearing 
loss preclude the veteran from being employed or that he 
has lost significant time from work due to these 
disabilities.  In fact, the report of VA examination in 
July 2002 indicated that the veteran was currently the 
executive director of a nursing home.

In short, there is nothing in the record to suggest that 
the veteran's service connected tinnitus or hearing loss 
cause problems not contemplated by the pertinent rating 
criteria and the currently assigned evaluations.  Thus, 
extraschedular consideration is not warranted in this 
case. 


Service connection for cancer of the neck

The veteran contends that he currently suffers from cancer 
of the neck that is the result of exposure to herbicide 
agents during his tour of duty in Vietnam.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2002).  Service 
connection will be granted for cancer if the evidence 
shows that this disability was manifest to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

To establish a showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is 
required to support the claim. Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed 
to Agent Orange, which resulted in the development of 
cancer of the neck, the Board observes that a veteran who, 
during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  The last date on which such a 
veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of date on onset.  38 
C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, and respiratory cancers 
within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 
11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, 
presumption is not the sole method for showing causation.  
In this vein, the Board will address the issue of whether 
service connection may be awarded for cancer of the neck 
on a direct incurrence basis.

Upon review of the evidentiary record, the Board finds 
that it is clear that the veteran served in Vietnam from 
May 1966 to May 1967 during the Vietnam era.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents.  The medical record, however, shows that the 
veteran does not have a condition enumerated as a 
presumptive disability.  His claim is for cancer of the 
neck (parotid gland cancer of the mucoepidermoid type); 
however, the regulations do not provide for presumptive 
service connection for this type of cancer.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, 
and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 
59,232-243 (Nov. 2, 1999).  Accordingly, under the law, 
the veteran is not entitled to a presumption that his 
cancer of the neck (parotid gland cancer of the 
mucoepidermoid type), which was first manifest in 2000, is 
etiologically related to exposure to herbicide agents used 
in Vietnam.  

Moreover, there is no basis for a direct service 
connection claim.  The service medical records are silent 
regarding the presence of neck cancer.  It was not until 
2000, more than 30 years after separation from service, 
before the veteran was first treated for cancer of the 
neck.  Further, there is no competent medical evidence to 
establish a nexus between the veteran's military service 
and the eventual manifestation of cancer of the neck.  In 
fact, following a comprehensive review of the veteran's 
claims folder and the most recent medical literature, a VA 
examiner opined in July 2002 that Agent Orange was not a 
causative factor in the veteran's cell type of cancer.  
There is no medical evidence or opinion to the contrary.

With all due respect to the veteran's contentions, he is 
not shown to be a medical expert and, for that reason, he 
is not competent to express an authoritative opinion 
regarding an issue of medical causation or the diagnosis 
of a condition.  See Espiritu; see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").

In sum, as the veteran does not have a disability for 
which presumptive service connection may be accorded due 
to his presumed exposure to herbicide agents in Vietnam, 
the preponderance of the evidence is against the claim of 
service connection for cancer of the neck (parotid gland 
cancer of the mucoepidermoid type) due to exposure to 
herbicide agents while serving in Vietnam.


ORDER

Entitlement to a compensable rating for the service 
connected bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus is denied.

Entitlement to service connection for cancer of the neck 
claimed as due to exposure to Agent Orange is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

